DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marthinsen et al (8,782,920) in view of Stephens et al (2016/0367008).  Marthinsen et al discloses a bi-directional hair dryer (1) configured to convey an airflow alternatively in a first direction and in a second direction, including a first end (2) which expels the airflow when the airflow is conveyed in the first direction, a second end (3) which expels the airflow when the airflow is conveyed in the second direction, and an internal fan motor (11) which drives a fan to convey the airflow in either the first direction or the second direction.  Marthinsen et al does not give much detail about the first and second end other than consisting of a nozzle for air blowout (SEE column 1, lines 66-67 and column 2, lines 4-11).  Stephens et al relates to a diffuser for a hair dryer wherein the diffuser includes a holding structure (10), the holding structure has a surface (the internal surface of the external grille 40), a plurality of apertures (42, 44) and a plurality of pins (62), the surface extends across the airflow; the apertures extend through the surface to provide pathways for the airflow (from air inlet 12 to air outlet 18). Stephens et al further teaches that the diffuser has pins that extend from the surface away from the hair dryer and the pins are formed spaced apart from each other around the perimeter of the surface (SEE Figures 9(a) & 9(b)) and encircle the apertures (SEE Annotated Figure provided below), wherein a pin aperture is provided at a base of each pin along the surface and extends through the surface and at least a portion of a wall of the respective pin to open in a radial direction toward a center of the holding structure, the portion including the base of the respective pin adjacent the surface.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the bi-directional hair dryer of Marthinsen et al by attaching the diffuser of Stephens et al to one of the outlet ends of Marthinsen et al and arrived at the applicants claimed invention for the purpose of reducing the velocity of the airflow emitted and aiding in the drying of hair without damaging the hair.  


    PNG
    media_image1.png
    602
    861
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    483
    659
    media_image2.png
    Greyscale



In re claim 2, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention since Marthinsen et al further discloses an internal heater (SEE claim 1 of Marthinsen et al) configured to heat the airflow.  In re claim 3, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention since Stephens et al, which provides the teaching of a diffuser (ie: holding structure) having a surface is a concave surface, the concave surface forming a bowl-shape which opens away from the hair dryer (SEE Figures 1, 9(a) and 9(b)).   In re claim 6, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention except that the holding structure of Stephens et al is attached to the hair dryer of Marthinsen et al and not necessarily an integral structure, however it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding, and thus the holding structure being integrally formed on the second end of the hair dryer would be a modification within the level of ordinary skill in the art. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).   In re claim 7, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention since the   holding structure of Stephens et al would be an attachment configured to removably couple to the second end of the hair dryer of Marthinsen et al.  In re claim 8, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention since Stephens et al, which provides the teaching of the holding structure, further provides the teaching of a screen (8) which extends across the airflow in the second end of the hair dryer, the screen arranged opposite the surface of the holding structure with respect to the apertures therebetween (SEE Figures 6, 7, 9(a) and 9(b).  In re claim 9, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention except that the screen (80) of Stephens would not necessarily be an integral structure with the hair dryer teaching of Marthinsen et al,  however it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding, and thus the screen of Stephens et al being integrally formed on the second end of the hair dryer of Marthinsen et al would be a modification within the level of ordinary skill in the art. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  In re claim 10, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention except that the screen (80) of Stephens is not necessarily be an integral structure with the holding part (10),  however it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding, and thus the screen of being integrally formed as part of the holding structure would be a modification within the level of ordinary skill in the art. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  In re claim 11, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention since the teaching of the screen (80) of Stephens et al is provided as a separate component from the second end of the hair dryer of Marthinsen et al and the holding structure of Stephens et al.  In re claim 12, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention since Stephens et al would provide the teaching of a screen (80) which extends across the airflow in the first end of the hair dryer of Marthinsen et al (SEE Figures 7, 9(a) and 9(b) of Stephens et al).  In re claim 13, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention since the combined teachings results in the first end of the hair dryer which concentrates the airflow and the second end of the hair dryer diffuses the airflow (via the diffuser of Stephens et al).  In re claim 14, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention since Marthinsen et al discloses that the first end of the hair dryer includes a nozzle (SEE column 1, lines 66-67).  In re claim 15, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention since Marthinsen et al discloses that the nozzle is integrally formed on the first end of the hair dryer (SEE column 1, lines 66-67 and Figures 1 & 2).  In re claim 16, Marthinsen et al as modified by Stephens et al would meet the limitations of the applicants claimed invention except that the nozzle of Marthinsen et al is not necessarily taught as being an attachment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the nozzle as an attachment configured to be removably couple to the first end of the hair dryer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. The applicant has amended claim 1 to now recite that “the pins extend from the surface away from the hair dryer and the pins are formed spaced apart from each other around the perimeter of the surface and encircle the apertures, arguing that the pins (60, 62) in Stephens are not formed around the perimeter of the surface and encircle the apertures.  The examiner respectfully disagrees and given its broadest most reasonable interpretation, it can be clearly seen in Figure 3 wherein there exists within a circle of apertures, a centralized portion in which pins (62) completely encircle the apertures at a perimeter.  This is also illustrated in Figures 9(a) & 9(b) where the pins (62) are arranged in a circular formation around the apertures (42, 44) and thus the interpretation broadly reads on the applicants embodiment.  Additionally, the openings (72) in the pins which extend from a bore (74) clearly extend through the wall of the respective pin to open in a radial direction (this is illustrated in Figures 9(a) & 9(b)); this bore (74) extends from a portion which incudes a base of the pin adjacent the surface (also illustrated in Figures 9(a) and 9(b)).  It is for this reason, the applicants arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes a newly cited reference to Keong (7,040,037) which also illustrates a holding structure including pins having openings extending toward the center of the holding structure, which extend around the perimeter of an aperture surface as further evidence that certain claimed limitations of the applicants invention are not novel.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        August 25, 2022